Exhibit 10.1

AMENDED AND RESTATED

INDEPENDENCE CONTRACT DRILLING, INC.

2012 OMNIBUS INCENTIVE PLAN

(As of August 13, 2014)

ARTICLE I

ESTABLISHMENT, PURPOSE AND DURATION

1.1 Establishment. The Company hereby establishes an incentive compensation
plan, to be known as the “Amended and Restated Independence Contract Drilling,
Inc. 2012 Omnibus Incentive Plan”, as set forth in this document. The Plan
permits the grant of Incentive Stock Options, Nonqualified Stock Options, SARs,
Restricted Stock, RSUs, Performance Stock Awards, Performance Unit Awards,
Annual Cash Incentive Awards, Other Stock-Based Awards and Cash-Based Awards.
The Plan is effective as of August 13, 2014.

1.2 Purpose of the Plan. The Plan is intended to advance the best interests of
the Company, its Affiliates and its stockholders by providing those persons who
have substantial responsibility for the management and growth of the Company and
its Affiliates with additional performance incentives and an opportunity to
obtain or increase their proprietary interest in the Company, thereby
encouraging them to continue in their employment or affiliation with the Company
or its Affiliates.

1.3 Duration of Plan. The Plan shall continue indefinitely until it is
terminated pursuant to Section 16.1. No Award may be granted under the Plan on
or after the tenth anniversary of the Effective Date. The applicable provisions
of the Plan will continue in effect with respect to an Award granted under the
Plan for as long as such Award remains outstanding. Notwithstanding the
foregoing, no Incentive Stock Option may be granted under the Plan on or after
the date that is ten years from the earlier of (a) adoption of the Plan by the
Board and (b) the Effective Date.

ARTICLE II

DEFINITIONS

Each word and phrase defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably requires a broader, narrower or different meaning.

2.1 “Affiliate” means any corporation, partnership, limited liability company or
association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than fifty
percent (50%) of the



--------------------------------------------------------------------------------

securities having ordinary voting power for the election of directors or
comparable individuals of the controlled entity or organization, or (b) to
direct or cause the direction of the management and policies of the controlled
entity or organization, whether through the ownership of voting securities or by
contract or otherwise; provided, however, that with respect to Incentive Stock
Options, the term “Affiliate” means only a Parent Corporation of the Company or
a Subsidiary Corporation of the Company or of any such parent corporation (as
such terms are defined in Sections 424(e) and (f) of the Code and determined in
accordance with Section 421 of the Code); and provided further, that with
respect to grants of Nonqualified Options or SARs, the term “Affiliate” means
only a corporation or other entity in a chain of corporations and/or other
entities in which the Company has a “controlling interest” within the meaning of
Treasury Regulation Section 1.414(c)-2(b)(2)(i), but using the threshold of 50%
ownership wherever 80% appears.

2.2 “Annual Cash Incentive Award” means an Award granted pursuant to Article X
to an individual who is then an Employee.

2.3 “Authorized Shares” shall have the meaning ascribed to that term in
Section 4.1(a).

2.4 “Award” means, individually or collectively, a grant under the Plan of an
Incentive Stock Option, a Nonqualified Stock Option, a SAR, Restricted Stock, a
RSU, a Performance Stock Award, a Performance Unit Award, an Annual Cash
Incentive Award, an Other Stock-Based Award or a Cash-Based Award, in each case
subject to the terms and provisions of the Plan.

2.5 “Award Agreement” means an agreement that sets forth the terms and
conditions applicable to an Award granted under the Plan.

2.6 “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.

2.7 “Board” means the board of directors of the Company.

2.8 “Cash-Based Award” means an Award granted pursuant to Article XII.

2.9 “Code” means the United States Internal Revenue Code of 1986, as amended,
and the rules, regulations and administrative guidance promulgated thereunder.

2.10 “Committee” means (a) in the case of an Award granted to an Outside
Director, the Board, and (b) in the case of any other Award granted under the
Plan, the Compensation Committee of the Board or, if the Compensation Committee
of the Board chooses to delegate its duties, a committee of at least two persons
who are members of the Compensation Committee of the Board and are appointed by
the Compensation Committee of the Board to administer the Plan. Each member of
the Committee in respect of his or her participation in any decision with
respect to an Award that is intended to satisfy the requirements of section
162(m) of the Code must satisfy the requirements of “outside director” status
within the meaning of section 162(m) of the Code; provided, however, that the
failure to satisfy such requirement shall not affect the validity of the action
of any committee otherwise duly authorized and acting in the matter. As to

 

2



--------------------------------------------------------------------------------

Awards that are authorized by the Committee and that are intended to be exempt
under Rule 16b-3 of the General Rules and Regulations under the Exchange Act,
the requirements of Rule 16b-3(d)(1) of the General Rules and Regulations under
the Exchange Act with respect to committee action must also be satisfied,
including approval by a committee of the Board that is composed solely of two or
more “Non-Employee Directors” (as defined under Rule 16b-3(b)(3) of the General
Rules and Regulations under the Exchange Act).

2.11 “Company” means Independence Contract Drilling, Inc., a Delaware
corporation, or any successor (by reincorporation, merger or otherwise).

2.12 “Corporate Change” shall have the meaning ascribed to that term in
Section 4.5(c).

2.13 “Covered Employee” means an Employee who is a “covered employee,” as
defined in section 162(m) of the Code or any successor statute.

2.14 “Disability” means, as determined by the Committee in its discretion
exercised in good faith, (a) in the case of an Award that is exempt from the
application of the requirements of Section 409A and is granted to a Holder who
is covered by the Company’s long-term disability insurance policy or plan, a
physical or mental condition of the Holder that would entitle him or her to
payment of disability income payments under such long-term disability insurance
policy or plan as then in effect, (b) in the case of an Award that is exempt
from the application of the requirements of Section 409A and is granted to a
Holder who is not covered by the Company’s long-term disability insurance policy
or plan for whatever reason, or in the event the Company does not maintain such
a long-term disability insurance policy or plan, and for purposes of an ISO
granted under the Plan, a permanent and total disability as defined in section
22(e)(3) of the Code and (c) in the case of an Award that is not exempt from the
application of the requirements of Section 409A, a physical or mental condition
of the Holder where (i) the Holder is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) the Holder is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Company. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the Holder
shall submit to an examination by such physician upon request by the Committee.

2.15 “Dividend Equivalent” means a payment equivalent in amount to dividends
paid with respect to the Stock to the Company’s stockholders.

2.16 “Effective Date” shall have the meaning ascribed to that term in
Section 1.1.

2.17 “Employee” means (a) a person employed by the Company or any Affiliate as a
common law employee and (b) a person who has agreed to become a common law
employee of the Company or any Affiliate and is expected to become such within
six (6) months after the date of grant of the Award.

 

3



--------------------------------------------------------------------------------

2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended, or
any successor act.

2.19 “Fair Market Value” of the Stock as of any particular date means,

(a) if the Stock is traded on a stock exchange,

(i) and if the Stock is traded on that date, the closing sale price of the Stock
on that date; or

(ii) and if the Stock is not traded on that date, the closing sale price of the
Stock on the last trading date immediately preceding that date;

as reported on the principal securities exchange on which the Stock is traded;
or

(b) if the Stock is traded in the over-the-counter market,

(i) and if the Stock is traded on that date, the average between the high bid
and low asked price on that date; or

(ii) and if the Stock is not traded on that date, the average between the high
bid and low asked price on the last trading date immediately preceding that
date;

as reported in such over-the-counter market; provided, however, that (x) if the
Stock is not so traded, or (y) if, in the discretion of the Committee, another
means of determining the fair market value of a share of Stock at such date
shall be necessary or advisable, the Committee may provide for another method or
means for determining such fair market value, which method or means shall comply
with the requirements of a reasonable valuation method as described under
Section 409A.

2.20 “Fiscal Year” means the calendar year.

2.21 “Freestanding SAR” means a SAR that is granted independently of any
Options, as described in Article VI.

2.22 “Holder’’ means a person who has been granted an Award or any person who is
entitled to receive shares of Stock or cash under an Award.

2.23 “Incentive Stock Option” or “ISO” means an option to purchase Stock granted
pursuant to Article V that is designated as an incentive stock option and that
satisfies the requirements of section 422 of the Code.

2.24 “Mature Shares” means shares of Stock that the Holder has held for at least
six months, but not including any shares of Restricted Stock.

2.25 “Minimum Statutory Tax Withholding Obligation” means, with respect to an
Award, the amount the Company, an Affiliate or other subsidiary is required to
withhold for federal, state, local and foreign taxes based upon the applicable
minimum statutory withholding rates required by the relevant tax authorities.

 

4



--------------------------------------------------------------------------------

2.26 “Nonqualified Stock Option” or “NQSO” means a “nonqualified stock option”
to purchase Stock granted pursuant to Article V that does not satisfy the
requirements of section 422 of the Code.

2.27 “Option” means an Incentive Stock Option or a Nonqualified Stock Option.

2.28 “Option Price” shall have the meaning ascribed to that term in Section 5.4.

2.29 “Other Stock-Based Award’’ means an equity-based or equity-related Award
not otherwise described by the terms and provisions of the Plan that is granted
pursuant to Article XI.

2.30 “Outside Director” means a director of the Company who is not an Employee.

2.31 “Parent Corporation” means any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of the
action or transaction, each of the corporations other than the Company owns
stock possessing 50 percent or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain.

2.32 “Performance-Based Compensation” means compensation under an Award that
satisfies the requirements of section 162(m) of the Code for deductibility of
remuneration paid to Covered Employees.

2.33 “Performance Goals” means one or more of the criteria described in
Section 9.2 on which the performance goals applicable to an Award are based.

2.34 “Performance Stock Award’’ means an Award designated as a performance stock
award granted to a Holder pursuant to Article IX.

2.35 “Performance Unit Award” means an Award designated as a performance unit
award granted to a Holder pursuant to Article IX.

2.36 “Period of Restriction” means the period during which Restricted Stock is
subject to a substantial risk of forfeiture (based on the passage of time, the
achievement of Performance Goals, or upon the occurrence of other events as
determined by the Committee, in its discretion), as provided in Article VII.

2.37 “Permissible under Section 409A” means with respect to a particular action
(such as, the grant, payment, vesting, settlement or deferral of an amount or
award under the Plan) that such action is intended to avoid the compensation at
issue from being subject to the additional tax or interest applicable under
Section 409A and related penalties.

 

5



--------------------------------------------------------------------------------

2.38 “Plan” means the Amended and Restated Independence Contract Drilling, Inc.
2012 Omnibus Incentive Plan, as set forth in this document as it may be amended
from time to time.

2.39 “Restricted Stock” means shares of restricted Stock issued or granted under
the Plan pursuant to Article VII.

2.40 “Restricted Stock Award” means an authorization by the Committee to Issue
or transfer Restricted Stock to a Holder.

2.41 “RSU” means a restricted stock unit credited to a Holder’s ledger account
maintained by the Company pursuant to Article VIII.

2.42 “RSU Award” means an Award granted pursuant to Article VIII.

2.43 “SAR” means a stock appreciation right granted under the Plan pursuant to
Article VI.

2.44 “Section 409A” means section 409A of the Code or any successor statute.

2.45 “Separation from Service” means, except as otherwise provided in the case
of an ISO in the following sentence of this Section 2.45, (a) if the Award
Agreement is not exempt from the application of the requirements of
Section 409A, the termination of the Award recipient’s employment or service
relationship with the Company and all Affiliates in a manner that satisfies
Section 409A as determined by the Committee and (b) if the Award Agreement is
exempt from the application of the requirements of Section 409A the termination
of the Award recipient’s employment or service relationship with the Company and
all Affiliates as determined by the Committee. “Separation from Service” means,
in the case of an ISO, the termination of the Employee’s employment relationship
with all of the Company, any Parent Corporation, any Subsidiary Corporation and
any parent or subsidiary corporation (within the meaning of section 422(a)(2) of
the Code) of any such corporation that issues or assumes an ISO in a transaction
to which section 424(a) of the Code applies.

2.46 “Stock” means the common stock of the Company, $0.01 par value per share
(or such other par value as may be designated by act of the Company’s
stockholders).

2.47 “Subsidiary Corporation” means any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company if, at the time of
the action or transaction, each of the corporations other than the last
corporation in an unbroken chain owns stock possessing 50 percent or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.

2.48 “Substantial Risk of Forfeiture” shall have the meaning ascribed to that
term in Section 409A.

2.49 “Tandem SAR” means a SAR that is granted in connection with a related
Option pursuant to Article VI herein, the exercise of which shall require
forfeiture of the right to purchase a share of Stock under the related Option
(and when a share of Stock is purchased under the Option, the Tandem SAR shall
similarly be canceled).

 

6



--------------------------------------------------------------------------------

2.50 “Ten Percent Stockholder” means an individual, who, at the time the
applicable Option is granted, owns stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Parent Corporation or Subsidiary Corporation. An individual shall be
considered as owning the stock owned, directly or indirectly, by or for his or
her brothers and sisters (whether by the whole or half-blood), spouse,
ancestors, and lineal descendants; and stock owned, directly or indirectly, by
or for a corporation, partnership, estate, or trust, shall be considered as
being owned proportionately by or for its stockholders, partners, or
beneficiaries.

2.51 “Third Party Service Provider” means any consultant, agent, representative,
advisor, or independent contractor who renders services to the Company or an
Affiliate that (a) are not in connection with the offer and sale of the
Company’s securities in a capital raising transaction, and (b) do not directly
or indirectly promote or maintain a market for the Company’s securities, or any
other person as determined by the Committee.

ARTICLE III

ELIGIBILITY

Except as otherwise specified in this Article III, the persons who are eligible
to receive Awards under the Plan are Employees, Outside Directors and Third
Party Service Providers, provided, however, that (a) only those persons who are,
on the dates of grant, Employees of the Company or any Parent Corporation or
Subsidiary Corporation are eligible for grants of Incentive Stock Options under
the Plan, (b) the only persons who are eligible to receive Annual Cash Incentive
Awards under the Plan are Employees and (c) Outside Directors and Third Party
Service Providers are only eligible to receive NQSOs, SARs, Restricted Stock,
RSUs, Performance Stock Awards and Performance Unit Awards. Awards other than
ISOs, Performance Stock Awards, Performance Units Awards or Annual Cash
Incentive Awards may also be granted to a person who is expected to become an
Employee within six months.

ARTICLE IV

GENERAL PROVISIONS RELATING TO AWARDS

4.1 Authority to Grant Awards The Committee may grant Awards to those Employees,
Outside Directors and Third Party Service Providers as the Committee shall from
time to time determine, under the terms and conditions of the Plan. Subject only
to any applicable limitations set out in the Plan, the number of shares of Stock
or other value to be covered by any Award to be granted under the Plan shall be
as determined by the Committee in its sole discretion.

(a) The aggregate number of shares of Stock with respect to which Awards may be
granted under the Plan is 3,454,000 (including the adjustment for a 1.57-for-1
stock split in the form of a stock dividend issued on July 24, 2014) (the
“Authorized Shares”).

 

7



--------------------------------------------------------------------------------

(b) The aggregate number of shares of Stock with respect to which ISOs may be
granted under the Plan is equal to the Authorized Shares.

(c) The maximum number of shares of Stock with respect to which ISOs may be
granted to an Employee during a Fiscal Year is equal to the Authorized Shares.
The maximum number of shares of Stock with respect to which NQSOs may be granted
to an Employee during a Fiscal Year is equal to the Authorized Shares. The
maximum number of shares of Stock with respect to which SARs may be granted to
an Employee during a Fiscal Year is equal to the Authorized Shares. The maximum
number of shares of Stock with respect to which Performance Stock Awards may be
granted to an Employee during a Fiscal Year is equal to the Authorized Shares.
The maximum number of shares of Stock with respect to which Performance Unit
Awards payable in shares of Stock may be granted to an Employee during a Fiscal
Year is equal to the Authorized Shares. The maximum value of cash with respect
to which Performance Unit Awards payable in cash may be granted to an Employee
during a Fiscal Year, determined as of the dates of grants of the Performance
Unit Awards, is $3,000,000. The maximum amount that may be paid to an Employee
under Annual Cash Incentive Award(s) granted to an Employee during a Fiscal Year
is $3,000,000.

(d) Each of the foregoing numerical limits stated in this Section 4.1 shall be
subject to adjustment in accordance with the provisions of Section 4.5.

4.2 Shares That Count Against Limit.

(a) If shares of Stock are withheld from payment of an Award to satisfy tax
obligations with respect to the Award, such shares of Stock will not count
against the aggregate number of shares of Stock with respect to which Awards may
be granted under the Plan.

(b) If shares of Stock are tendered in payment of an Option Price of an Option,
such shares of Stock will not count against the aggregate number of shares of
Stock with respect to which Awards may be granted under the Plan.

(c) To the extent that any outstanding Award is forfeited or cancelled for any
reason or is settled in cash in lieu of shares of Stock, the shares of Stock
allocable to such portion of the Award may again be subject to an Award granted
under the Plan.

(d) When a SAR is settled in shares of Stock, the number of shares of Stock
subject to the SAR under the SAR Award Agreement will be counted against the
aggregate number of shares of Stock with respect to which Awards may be granted
under the Plan as one share for every share subject to the SAR, regardless of
the number of shares used to settle the SAR upon exercise.

(e) The maximum number of shares of Stock available for issuance under the Plan
shall not be reduced to reflect any dividends or Dividend Equivalents that are
reinvested into additional shares of Stock or credited as additional Restricted
Stock, Restricted Stock Units, Performance Shares, or other Stock-Based Awards.

 

8



--------------------------------------------------------------------------------

4.3 Non-Transferability. Except as specified in the applicable Award Agreements
or in domestic relations court orders, an Award shall not be transferable by the
Holder other than by will or under the laws of descent and distribution, and
shall be exercisable, during the Holder’s lifetime, only by him or her. Any
attempted assignment of an Award in violation of this Section shall be null and
void. In the discretion of the Committee, any attempt to transfer an Award other
than under the terms of the Plan and the applicable Award Agreement may
terminate the Award.

4.4 Requirements of Law. The Company shall not be required to sell or issue any
shares of Stock under any Award if issuing those shares of Stock would
constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any shares of Stock
unless the Committee has received evidence satisfactory to it to the effect that
the Holder will not transfer the shares of Stock except in accordance with
applicable law, including receipt of an opinion of counsel satisfactory to the
Company to the effect that any proposed transfer complies with applicable law.
The determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision. In the event the shares of Stock
issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the shares of
Stock any legend that counsel for the Company considers necessary or advisable
to comply with applicable law, or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law. The Company
shall not be obligated to take any other affirmative action in order to cause or
enable the exercise of an Option or any other Award, or the issuance of shares
of Stock pursuant thereto, to comply with any law or regulation of any
governmental authority.

4.5 Changes in the Company’s Capital Structure.

(a) The existence of outstanding Awards shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.

(b) If the Company shall effect a subdivision or consolidation of Stock or other
capital readjustment, the payment of a Stock dividend, or other increase or
reduction of the number of shares of Stock outstanding, without receiving
compensation therefor in money, services or property, then (i) the number, class
or series and per share price of Stock subject to outstanding Awards under the
Plan shall be appropriately adjusted in such a manner as to entitle a Holder to
receive upon exercise of an Award, for

 

9



--------------------------------------------------------------------------------

the same aggregate cash consideration, the equivalent total number and class or
series of Stock the Holder would have received had the Holder exercised his or
her Award in full immediately prior to the event requiring the adjustment, and
(ii) the number and class or series of Stock then reserved to be issued under
the Plan shall be adjusted by substituting for the total number and class or
series of Stock then reserved, that number and class or series of Stock that
would have been received by the owner of an equal number of outstanding shares
of Stock of each class or series of Stock as the result of the event requiring
the adjustment.

(c) If while unexercised Awards remain outstanding under the Plan (i) the
Company shall not be the surviving entity in any merger, consolidation or other
reorganization (or survives only as a subsidiary of an entity other than an
entity that was wholly-owned by the Company immediately prior to such merger,
consolidation or other reorganization), (ii) the Company sells, leases or
exchanges or agrees to sell, lease or exchange all or substantially all of its
assets to any other person or entity (other than an entity wholly-owned by the
Company), (iii) the Company is to be dissolved or (iv) the Company is a party to
any other corporate transaction (as defined under section 424(a) of the Code and
applicable Department of Treasury regulations) that is not described in clauses
(i), (ii) or (iii) of this sentence (each such event is referred to herein as a
“Corporate Change”), then, except as otherwise provided in an Award Agreement or
another agreement between the Holder and the Company (provided that such
exceptions shall not apply in the case of a reincorporation merger), or as a
result of the Committee’s effectuation of one or more of the alternatives
described below, there shall be no acceleration of the time at which any Award
then outstanding may be exercised, and no later than ten days after the approval
by the stockholders of the Company of such Corporate Change (or approval by the
Board if approval by the stockholders of the Company of such Corporate Change is
not required), the Committee, acting in its sole and absolute discretion without
the consent or approval of any Holder, shall act to effect one or more of the
following alternatives, which may vary among individual Holders and which may
vary among Awards held by any individual Holder (provided that, with respect to
a reincorporation merger in which Holders of the Company’s ordinary shares will
receive one ordinary share of the successor corporation for each ordinary share
of the Company, none of such alternatives shall apply and, without Committee
action, each Award shall automatically convert into a similar award of the
successor corporation exercisable for the same number of ordinary shares of the
successor as the Award was exercisable for ordinary shares of Stock of the
Company):

(1) accelerate the time at which some or all of the Awards then outstanding may
be exercised so that such Awards may be exercised in full for a limited period
of time on or before a specified date (before or after such Corporate Change)
fixed by the Committee, after which specified date all such Awards that remain
unexercised and all rights of Holders thereunder shall terminate;

(2) require the mandatory surrender to the Company by all or selected Holders of
some or all of the then outstanding Options and SARs held by such Holders
(irrespective of whether such Options and SARs are then exercisable under the
provisions of the Plan or the applicable Award Agreement evidencing such Options
or SARs) as of a

 

10



--------------------------------------------------------------------------------

date, before or after such Corporate Change, specified by the Committee, in
which event the Committee shall thereupon cancel such Options and SARs and the
Company shall pay to each such Holder an amount of cash per share equal to the
excess, if any, of the per share price offered to stockholders of the Company in
connection with such Corporate Change over the exercise prices or grant prices
under such Options and SARs for such shares;

(3) with respect to all or selected Holders, have some or all of their then
outstanding Awards (whether vested or unvested) assumed or have a new award of a
similar nature substituted for some or all of their then outstanding Awards
under the Plan (whether vested or unvested) by an entity which is a party to the
transaction resulting in such Corporate Change and which is then employing such
Holder or which is affiliated or associated with such Holder in the same or a
substantially similar manner as the Company prior to the Corporate Change, or a
parent or subsidiary of such entity, provided that (A) such assumption or
substitution is on a basis where the excess of the aggregate fair market value
of the Stock subject to the Award immediately after the assumption or
substitution over the aggregate exercise price of such Award is equal to the
excess of the aggregate fair market value of all Award subject to the Award
immediately before such assumption or substitution over the aggregate exercise
price of such Stock, and (B) the assumed rights under such existing Award or the
substituted rights under such new Award, as the case may be, will have the same
terms and conditions as the rights under the existing Award assumed or
substituted for, as the case may be;

(4) provide that the number and class or series of Stock covered by an Award
(whether vested or unvested) theretofore granted shall be adjusted so that such
Award when exercised shall thereafter cover the number and class or series of
Stock or other securities or property (including, without limitation, cash) to
which the Holder would have been entitled pursuant to the terms of the agreement
or plan relating to such Corporate Change if, immediately prior to such
Corporate Change, the Holder had been the holder of record of the number of
shares of Stock then covered by such Award; or

(5) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary to reflect such Corporate Change).

Any adjustment effected by the Committee under Section 4.5 shall be designed to
provide the Holder with the intrinsic value of his or her Award, as determined
prior to the Corporate Change, or, if applicable, equalize the Fair Market Value
of the Award before and after the Corporate Change.

In effecting one or more of the alternatives set out in paragraphs (3), (4) or
(5) immediately above, and except as otherwise may be provided in an Award
Agreement, the Committee, in its sole and absolute discretion and without the
consent or approval of any Holder, may accelerate the time at which some or all
Awards then outstanding may be exercised.

 

11



--------------------------------------------------------------------------------

(d) In the event of changes in the outstanding Stock by reason of
recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 4.5,
any outstanding Award and any Award Agreement evidencing such Award shall be
subject to adjustment by the Committee in its sole and absolute discretion as to
the number and price of Stock or other consideration subject to such Award. In
the event of any such change in the outstanding Stock, the aggregate number of
shares of Stock available under the Plan may be appropriately adjusted by the
Committee, whose determination shall be conclusive.

(e) After a merger of one or more corporations into the Company in which the
Company shall be the surviving corporation, each Holder shall be entitled to
have his or her Restricted Stock appropriately adjusted based on the manner in
which the shares of Stock were adjusted under the terms of the agreement of
merger or consolidation.

(f) The issuance by the Company of stock of any class or series, or securities
convertible into, or exchangeable for, stock of any class or series, for cash or
property, or for labor or services either upon direct sale or upon the exercise
of rights or warrants to subscribe for them, or upon conversion or exchange of
stock or obligations of the Company convertible into, or exchangeable for, stock
or other securities, shall not affect, and no adjustment by reason of such
issuance shall be made with respect to, the number, class or series, or price of
shares of Stock then subject to outstanding Awards.

4.6 Election Under Section 83(b) of the Code. No Holder shall exercise the
election permitted under section 83(b) of the Code with respect to any Award
without the prior written approval of the General Counsel or the Chief Financial
Officer of the Company. Any Holder who makes an election under section 83(b) of
the Code with respect to any Award without the prior written approval of the
General Counsel or the Chief Financial Officer of the Company may, in the
discretion of the Committee, forfeit any or all Awards granted to him or her
under the Plan.

4.7 Forfeiture for Cause. Notwithstanding any other provision of the Plan or an
Award Agreement, if the Committee finds by a majority vote that a Holder, before
or after his Separation from Service, (a) committed a felony, a crime involving
moral turpitude, or any act or omission involving fraud, embezzlement, theft or
any other act of dishonesty, during the course of his employment by, affiliation
with or service, to the Company or an Affiliate which conduct damaged the
Company or an Affiliate, (b) disclosed trade secrets of the Company or an
Affiliate, (c) violated the terms of any non-competition, non-disclosure,
service or similar agreement with respect to the Company or any Affiliate to
which the Holder is a party, (d) knowingly caused or assisted in causing the
publicly released financial statements of the Company or an Affiliate to be
misstated, (e) substantially and repeatedly failed to perform duties of the
office or position held by the Holder as reasonably directed by the Company or
an Affiliate, (f) committed gross negligence or willful misconduct with respect
to the Company or an Affiliate, (g) committed a material breach of any
employment or service agreement between the Holder and the Company or an
Affiliate that is not cured within ten (10) days after receipt of written notice
thereof from the Company or the Affiliate or as otherwise provided in such
agreement, as applicable, (h) failed, within ten (10) days after receipt by the
Holder of written notice thereof from the

 

12



--------------------------------------------------------------------------------

Company or an Affiliate, to correct or otherwise rectify any failure to comply
with reasonable instructions or other directions from the Company or an
Affiliate which the Committee reasonably believes has or may materially or
adversely affect the Company’s or an Affiliate’s business or operations,
(i) willfully engaged in conduct which the Holder has, or in the opinion of the
Committee should have had, reason to know is materially injurious to the Company
or an Affiliate, (j) harassed or discriminated against the Company’s or an
Affiliate’s employee, customer or vendor in violation of the Company’s or the
Affiliate’s policies with respect to such matters, (k) misappropriated funds or
assets of the Company or an Affiliate for personal use, (l) willfully violated
the Company’ or an Affiliate’s policies or standards of business conduct as
determined in good faith by the Committee, (m) failed, due to some action or
inaction on the part of the Holder, to have immigration status that permits the
Holder to maintain full-time employment with the Company or an Affiliate in the
United States in compliance with all applicable immigration law, or
(n) knowingly caused or assisted in causing the Company or an Affiliate to
engage in criminal misconduct, then as of the date the Committee makes its
finding, some or all Awards awarded to the Holder (including vested Awards that
have been exercised, vested Awards that have not been exercised and Awards that
have not yet vested), as determined by the Committee in its sole discretion, and
all net proceeds realized with respect to any such Awards, will be forfeited to
the Company on such terms as determined by the Committee. The findings and
decision of the Committee with respect to such matter, including those regarding
the acts of the Holder and the damage done to the Company, will be final for all
purposes. No decision of the Committee, however, will affect the finality of the
discharge of the individual by the Company or an Affiliate or severance of the
individual’s affiliation with the Company and all Affiliates.

4.8 Forfeiture Events. The Committee may specify in an Award Agreement that the
Holder’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, Separation from Service for cause, Separation from
Service for any other reason, violation of material policies of the Company and
its Affiliates, breach of noncompetition, confidentiality, or other restrictive
covenants that may apply to the Holder, or other conduct by the Holder that is
detrimental to the business or reputation of the Company and its Affiliates.

4.9 Recoupment in Restatement Situations. Without limiting the applicability of
Section 4.7 or Section 4.8, if the Company is required to prepare an accounting
restatement due to the material noncompliance of the Company with any financial
reporting requirement under applicable securities laws, the current or former
Holder who was a current or former executive officer of the Company or an
Affiliate shall forfeit and must repay to the Company any compensation awarded
under the Plan to the extent specified in any of the Company’s recoupment
policies established or amended (now or in the future) in compliance with the
rules and standards of the Securities and Exchange Commission under or in
connection with Section 10D of the Exchange Act. In addition, without limiting
the applicability of Section 4.7 or Section 4.8, any Award granted pursuant to
the Plan, and any Stock or property issued or cash paid pursuant to such an
Award, shall be subject to any recoupment, forfeiture or clawback policy that
may be adopted by the Board of the Company from time to time and to any
requirement of applicable law, regulation or listing standard that requires the
Company to recoup, forfeit or claw back compensation paid pursuant to such an
Award.

 

13



--------------------------------------------------------------------------------

4.10 Award Agreements. Each Award shall be embodied in a written Award Agreement
that shall be subject to the terms and conditions of the Plan. The Award
Agreement shall be signed by an executive officer of the Company, other than the
Holder, on behalf of the Company, and may be signed by the Holder to the extent
required by the Committee. The Award Agreement may specify the effect of a
change in control of the Company on the Award. The Award Agreement may contain
any other provisions that the Committee in its discretion shall deem advisable
which are not inconsistent with the terms and provisions of the Plan.

4.11 Amendments of Award Agreements. The terms of any outstanding Award under
the Plan may be amended from time to time by the Committee in its discretion in
any manner that it deems appropriate and that is consistent with the terms of
the Plan or necessary to implement the requirements of the Plan. However, no
such amendment shall adversely affect in a material manner any right of a Holder
without his or her written consent. Except as specified in Section 4.5(b), the
Committee may not directly or indirectly lower the exercise price of a
previously granted Option or the grant price of a previously granted SAR.

4.12 Rights as Stockholder. A Holder shall not have any rights as a stockholder
with respect to Stock covered by an Option, a SAR, an RSU, a Performance Unit,
or an Other Stock-Based Award payable in Stock until the date, if any, such
Stock is issued by the Company; and, except as otherwise provided in
Section 4.5, no adjustment for dividends, or otherwise, shall be made if the
record date therefor is prior to the date of issuance of such Stock.

4.13 Issuance of Shares of Stock. Shares of Stock, when issued, may be
represented by a certificate or by book or electronic entry.

4.14 Restrictions on Stock Received. The Committee may impose such conditions
and restrictions on any shares of Stock issued pursuant to an Award as it may
deem advisable or desirable. These restrictions may include, but shall not be
limited to, a requirement that the Holder hold the shares of Stock for a
specified period of time.

4.15 Section 409A. Awards shall be designed, granted and administered in such a
manner that they are intended to either be exempt from the application of, or
comply with, the requirements of Section 409A. The Company makes no
representations that the Plan, the administration of the Plan, any Award
Agreement or the amounts hereunder comply with, or are exempt from, Section 409A
and the Company undertakes no obligation to ensure such compliance or exemption.
The Plan and each Award Agreement under the Plan that is intended to comply the
requirements of Section 409A shall be construed and interpreted in accordance
with such intent. Notwithstanding any other provision of the Plan, if Holder is
a “specified employee” (within the meaning of Section 409A), and the Company
determines that a payment or vesting under an Award is not Permissible under
Section 409A, then no payment shall be made or vesting shall occur under the
Award due to a “separation from service” (within the meaning of Section 409A of
the Code) for any reason before the earlier of the date (i) that is six
(6) months after the date on which the Holder incurs such separation from
service or (ii) of the Holder’s death.

 

14



--------------------------------------------------------------------------------

4.16 Date of Grant. The date on which an Option or SAR is granted shall be the
date the Company completes the corporate action constituting an offer of Stock
for sale to a Holder under the terms and conditions of the Option or SAR;
provided that such corporate action shall not be considered complete until the
date on which the maximum number of shares that can be purchased under the
Option or SAR and the minimum Option Price or grant price are fixed or
determinable. If the corporate action contemplates an immediate offer of Stock
for sale to a class of individuals, then the date of the granting of an Option
or SAR is the time or date of that corporate action, if the offer is to be made
immediately. If the corporate action contemplates a particular date on which the
offer is to be made, then the date of grant is the contemplated date of the
offer.

4.17 Source of Shares Deliverable Under Awards. Any shares of Stock delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued shares of Stock or of treasury shares of Stock.

ARTICLE V

OPTIONS

5.1 Authority to Grant Options. Subject to the terms and provisions of the Plan,
the Committee, at any time, and from time to time, may grant Options under the
Plan to eligible persons under Article III in such number and upon such terms as
the Committee shall determine; provided that ISOs may be granted only to
eligible Employees of the Company or of any Parent Corporation or Subsidiary
Corporation (as permitted by section 422 of the Code and the regulations
thereunder).

5.2 Type of Options Available. Options granted under the Plan may be NQSOs or
ISOs.

5.3 Option Agreement. Each Option grant under the Plan shall be evidenced by an
Award Agreement that shall specify (a) whether the Option is intended to be an
ISO or an NQSO, (b) the Option Price, (c) the duration of the Option, (d) the
number of shares of Stock to which the Option pertains, (e) the exercise
restrictions, if any, applicable to the Option and (f) such other provisions as
the Committee shall determine that are not inconsistent with the terms and
provisions of the Plan. Notwithstanding the designation of an Option as an ISO
in the applicable Award Agreement for such Option, to the extent the limitations
of Section 5.11 of the Plan are exceeded with respect to the Option, the portion
of the Option in excess of the limitation shall be treated as a NQSO. An Option
granted under the Plan may not be granted with any Dividend Equivalents rights.

5.4 Option Price. The price at which shares of Stock may be purchased under an
Option (the “Option Price”) shall not be less than one hundred percent (100%) of
the Fair Market Value of the shares of Stock on the date the Option is granted;
provided, however, if the Option is an ISO granted to a Ten Percent Stockholder,
the Option Price must not be less than one hundred ten percent (110%) of the
Fair Market Value of the shares of Stock on the date the ISO is granted. Subject
to the limitations set forth in the preceding sentences of this Section 5.4, the
Committee shall determine the Option Price for each grant of an Option under the
Plan.

 

15



--------------------------------------------------------------------------------

5.5 Duration of Option. An Option shall not be exercisable after the earlier of
(a) the general term of the Option specified in the applicable Award Agreement
(which shall not exceed ten years, and, in the case of a Ten Percent
Stockholder, no ISO shall be exercisable later than the fifth (5th) anniversary
of the date of its grant) or (b) the period of time specified in the applicable
Award Agreement that follows the Holder’s Separation from Service.

5.6 Amount Exercisable. Each Option may be exercised at the time, in the manner
and subject to the conditions the Committee specifies in the Award Agreement in
its sole discretion.

5.7 Exercise of Option.

(a) General Method of Exercise. Subject to the terms and provisions of the Plan
and the applicable Award Agreement, Options may be exercised in whole or in part
from time to time by the delivery of written notice in the manner designated by
the Committee stating (i) that the Holder wishes to exercise such Option on the
date such notice is so delivered, (ii) the number of shares of Stock with
respect to which the Option is to be exercised and (iii) the address to which a
stock certificate, if any, representing such shares of Stock should be mailed or
delivered, or the account to which the shares of Stock represented by book or
electronic entry should be delivered. Except in the case of exercise by a third
party broker as provided below, in order for the notice to be effective the
notice must be accompanied by payment of the Option Price (and all applicable
federal, state, local and foreign withholding taxes described in Section 17.3)
by any combination of the following: (w) cash, certified check, or bank draft
for an amount equal to the Option Price under the Option, (x) Mature Shares with
a Fair Market Value on the date of exercise equal to the Option Price under the
Option (if approved in advance by the Committee or an executive officer of the
Company), (y) as described further in (c) below, an election to make a cashless
exercise through a registered broker-dealer (if approved in advance by the
Committee or an executive officer of the Company) or (z) except as specified
below, any other form of payment which is acceptable to the Committee. If Mature
Shares are used for payment by the Holder, the aggregate Fair Market Value of
the shares of Stock tendered must be equal to or less than the aggregate Option
Price of the shares of Stock being purchased upon exercise of the Option, and
any difference must be paid by cash, certified check, or bank draft payable to
the order of the Company. Whenever an Option is exercised by exchanging shares
of Stock owned by the Holder, the Holder shall deliver to the Company or its
delegate certificates registered in the name of the Holder representing a number
of shares of Stock legally and beneficially owned by the Holder, free of all
liens, claims, and encumbrances of every kind, accompanied by stock powers duly
endorsed in blank by the record holder of the shares represented by the
certificates, (with signature guaranteed by a commercial bank or trust company
or by a brokerage firm having a membership on a registered national stock
exchange). The delivery of certificates upon the exercise of Option is subject
to the condition that the person exercising the Option provide the Company with
the information the Company might reasonably request pertaining to exercise,
sale or other disposition of an Option.

 

16



--------------------------------------------------------------------------------

(b) Issuance of Shares. Subject to Section 4.3 and Section 5.7(c), as promptly
as practicable after receipt of written notification and payment, in the form
required by Section 5.7(a), of an amount of money necessary to satisfy the
aggregate option price and any withholding tax liability that may result from
the exercise of such Option, the Company shall deliver to the Holder
certificates for the number of shares with respect to which the Option has been
exercised, issued in the Holder’s name. Delivery of the shares shall be deemed
effected for all purposes when a stock transfer agent of the Company shall have
deposited the certificates in the United States mail, addressed to the Holder,
at the address specified by the Holder or shall have transferred to the account
designated by the Holder to which the shares of Stock represented by book or
electronic entry are to be delivered.

(c) Exercise Through Third-Party Broker. The Committee may permit a Holder to
elect to pay the Option Price and any applicable tax withholding resulting from
such exercise by authorizing a third-party broker to sell all or a portion of
the shares of Stock acquired upon exercise of the Option and remit to the
Company a sufficient portion of the sale proceeds to pay the Option Price and
any applicable federal, state, local and foreign tax withholding resulting from
such exercise.

(d) Limitations on Exercise Alternatives. The Committee shall not permit a
Holder to pay such Holder’s Option Price upon the exercise of an Option by
having the Company reduce the number of shares of Stock that will be delivered
pursuant to the exercise of the Option. In addition, the Committee shall not
permit a Holder to pay such Holder ‘s Option Price upon the exercise of an
Option by using shares of Stock other than Mature Shares. An Option may not be
exercised for a fraction of a share of Stock.

5.8 Transferability-Incentive Stock Options. Notwithstanding anything in the
Plan or an Award Agreement to the contrary, no ISO granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will or by the laws of descent and distribution, and all ISOs
granted to an Employee under this Article V shall be exercisable during his or
her lifetime only by such Employee.

5.9 Notification of Disqualifying Disposition. If any Employee shall make any
disposition of shares of Stock issued pursuant to the exercise of an ISO under
the circumstances described in section 421(b) of the Code (relating to certain
disqualifying dispositions), such Employee shall notify the Company of such
disposition within ten (10) days thereof.

5.10 No Rights as Stockholder. A Holder of an Option shall not have any rights
as a stockholder with respect to Stock covered by an Option until the date a
stock certificate for such Stock is issued by the Company. Except as otherwise
provided in Section 4.5, no adjustment for dividends, or otherwise, shall be
made if the record date therefor is prior to the date of issuance of such
certificate.

5.11 $100,000 Limitation on ISOs. To the extent that the aggregate Fair Market
Value of shares of Stock with respect to which ISOs first become exercisable by
a Holder in any calendar year exceeds $100,000, taking into account both shares
of Stock subject to ISOs under the Plan and Stock subject to ISOs under all
other plans of the Company, such Options shall be treated as NQSOs. For this
purpose, the “Fair Market Value” of the shares of Stock subject to Options shall
be determined as of the date the Options were awarded. In reducing the number of

 

17



--------------------------------------------------------------------------------

Options treated as ISOs to meet the $100,000 limit, the most recently granted
Options shall be reduced first. To the extent a reduction of simultaneously
granted Options is necessary to meet the $100,000 limit, the Committee may, in
the manner and to the extent permitted by law, designate which shares of Stock
are to be treated as shares acquired pursuant to the exercise of an ISO.

5.12 Separation from Service. Each Award Agreement shall set forth the extent to
which the Holder of an Option shall have the right to exercise the Option
following the Holder’s Separation from Service. Such provisions shall be
determined in the sole discretion of the Committee, need not be uniform among
all Options issued pursuant to the Award Agreement or the Plan, and may reflect
distinctions based on the reasons for termination or severance.

ARTICLE VI

STOCK APPRECIATION RIGHTS

6.1 Authority to Grant SAR Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant SARs under
the Plan to eligible persons under Article III in such number and upon such
terms as the Committee shall determine. Subject to the terms and conditions of
the Plan, the Committee shall have complete discretion in determining the number
of SARs granted to each Holder and, consistent with the provisions of the Plan,
in determining the terms and conditions pertaining to such SARs.

6.2 Type of Stock Appreciation Rights Available. The Committee may grant
Freestanding SARs, Tandem SARs, or any combination of these forms of SARs.

6.3 General Terms. Subject to the terms and conditions of the Plan, a SAR
granted under the Plan shall confer on the recipient a right to receive, upon
exercise thereof, an amount equal to the excess of (a) the Fair Market Value of
one share of the Stock on the date of exercise over (b) the grant price of the
SAR, which shall not be less than one hundred percent (100%) of the Fair Market
Value of one share of the Stock on the date of grant of the SAR. The grant price
of Tandem SARs shall not be less than the Option Price of the related Option. A
SAR granted under the Plan may not be granted with any Dividend Equivalents
rights.

6.4 SAR Agreement. Each Award of SARs granted under the Plan shall be evidenced
by an Award Agreement that shall specify (a) the grant price of the SAR, (b) the
term of the SAR, (c) the vesting and termination provisions of the SAR and
(d) such other provisions as the Committee shall determine that are not
inconsistent with the terms and provisions of the Plan. The Committee may impose
such additional conditions or restrictions on the exercise of any SAR as it may
deem appropriate.

6.5 Term of SAR. The term of a SAR granted under the Plan shall be determined by
the Committee, in its sole discretion; provided that no SAR shall be exercisable
on or after the tenth anniversary date of its grant. Notwithstanding any other
provision of this Plan to the contrary, with respect to a Tandem SAR granted in
connection with an ISO: (a) the Tandem SAR will expire no later than the
expiration of the underlying ISO; (b) the value of the payout with respect to
the Tandem SAR may be for no more than one hundred percent (100%) of the excess

 

18



--------------------------------------------------------------------------------

of the Fair Market Value of the shares of Stock subject to the underlying ISO at
the time the Tandem SAR is exercised over the Option Price of the underlying
ISO; and (c) the Tandem SAR may be exercised only when the Fair Market Value of
the shares of Stock subject to the ISO exceeds the Option Price of the ISO.

6.6 Exercise of Freestanding SARs. Subject to the terms and provisions of the
Plan and the applicable Award Agreement, Freestanding SARs may be exercised in
whole or in part from time to time by the delivery of written notice in the
manner designated by the Committee stating (a) that the Holder wishes to
exercise such SAR on the date such notice is so delivered, (b) the number of
shares of Stock with respect to which the SAR is to be exercised and (c) the
address to which the payment due under such SAR should be delivered. In
accordance with applicable law, a Freestanding SAR may be exercised subject to
whatever additional terms and conditions the Committee, in its sole discretion,
imposes.

6.7 Exercise of Tandem SARs. Subject to the terms and provisions of the Plan and
the applicable Award Agreement, Tandem SARs may be exercised for all or part of
the shares of Stock subject to the related Option upon the surrender of the
right to exercise the equivalent portion of the related Option and by the
delivery of written notice in the manner designated by the Committee stating
(a) that the Holder wishes to exercise such SAR on the date such notice is so
delivered, (b) the number of shares of Stock with respect to which the SAR is to
be exercised and (c) the address to which the payment due under such SAR should
be delivered. A Tandem SAR may be exercised only with respect to the shares of
Stock for which its related Option is then exercisable. In accordance with
applicable law, a Tandem SAR may be exercised subject to whatever additional
terms and conditions the Committee, in its sole discretion, imposes.

6.8 Payment of SAR Amount. Upon the exercise of a SAR, a Holder shall be
entitled to receive payment from the Company in an amount determined by
multiplying the excess of the Fair Market Value of a share of Stock on the date
of exercise over the grant price of the SAR by the number of shares of Stock
with respect to which the SAR is exercised. At the discretion of the Committee,
the payment upon SAR exercise may be in cash, in Stock of equivalent value, in
some combination thereof or in any other manner approved by the Committee in its
sole discretion. The Committee’s determination regarding the form of SAR payout
shall be set forth in the Award Agreement pertaining to the grant of the SAR.

6.9 Separation from Service. Each Award Agreement shall set forth the extent to
which the Holder of a SAR shall have the right to exercise the SAR following the
Holder’s Separation from Service. Such provisions shall be determined in the
sole discretion of the Committee, may be included in the Award Agreement entered
into with the Holder, need not be uniform among all SARs issued pursuant to the
Plan, and may reflect distinctions based on the reasons for termination or
severance.

6.10 No Rights as Stockholder. A grantee of a SAR award, as such, shall have no
rights as a stockholder.

6.11 Restrictions on Stock Received. The Committee may impose such conditions
and restrictions on any shares of Stock received upon exercise of a SAR granted
pursuant to the Plan as it may deem advisable or desirable. These restrictions
may include, but shall not be limited to, a requirement that the Holder hold the
shares of Stock received upon exercise of a SAR for a specified period of time.

 

19



--------------------------------------------------------------------------------

ARTICLE VII

RESTRICTED STOCK AWARDS

7.1 Restricted Stock Awards. Subject to the terms and provisions of the Plan,
the Committee, at any time, and from time to time, may make Awards of Restricted
Stock under the Plan to eligible persons under Article III in such number and
upon such terms as the Committee shall determine. The amount of and the vesting,
transferability and forfeiture restrictions applicable to any Restricted Stock
Award shall be determined by the Committee in its sole discretion. If the
Committee imposes vesting, transferability and forfeiture restrictions on a
Holder’s rights with respect to Restricted Stock, the Committee may issue such
instructions to the Company’s share transfer agent in connection therewith as it
deems appropriate. The Committee may also cause the certificate for shares of
Stock issued pursuant to a Restricted Stock Award to be imprinted with any
legend which counsel for the Company considers advisable with respect to the
restrictions or, should the shares of Stock be represented by book or electronic
entry rather than a certificate, the Company may take such steps to restrict
transfer of the shares of Stock as counsel for the Company considers necessary
or advisable.

7.2 Restricted Stock Award Agreement. Each Restricted Stock Award shall be
evidenced by an Award Agreement that contains any vesting, transferability and
forfeiture restrictions and other provisions not inconsistent with the Plan as
the Committee may specify.

7.3 Holder’s Rights as Stockholder. Subject to the terms and conditions of the
Plan, each recipient of a Restricted Stock Award shall have all the rights of a
stockholder with respect to the shares of Restricted Stock included in the
Restricted Stock Award during the Period of Restriction established for the
Restricted Stock Award. Dividends paid with respect to Restricted Stock in cash
or property other than shares of Stock or rights to acquire shares of Stock
shall be paid to the recipient of the Restricted Stock Award currently.
Dividends paid in shares of Stock or rights to acquire shares of Stock shall be
added to and become a part of the Restricted Stock. During the Period of
Restriction, certificates representing the Restricted Stock shall be registered
in the Holder’s name and bear a restrictive legend to the effect that ownership
of such Restricted Stock, and the enjoyment of all rights appurtenant thereto,
are subject to the restrictions, terms, and conditions provided in the Plan and
the applicable Award Agreement. Such certificates shall be deposited by the
recipient with the Secretary of the Company or such other officer or agent of
the Company as may be designated by the Committee, together with all stock
powers or other instruments of assignment, each endorsed in blank, which will
permit transfer to the Company of all or any portion of the Restricted Stock
which shall be forfeited in accordance with the Plan and the applicable Award
Agreement.

 

20



--------------------------------------------------------------------------------

ARTICLE VIII

RESTRICTED STOCK UNIT AWARDS

8.1 Authority to Grant RSU Awards. Subject to the terms and provisions of the
Plan, the Committee, at any time, and from time to time, may grant RSU Awards
under the Plan to eligible persons under Article III in such amounts and upon
such terms as the Committee shall determine. The amount of and the vesting,
transferability and forfeiture restrictions applicable to any RSU Award shall be
determined by the Committee in its sole discretion. The Committee shall maintain
a bookkeeping ledger account which reflects the number of RSUs credited under
the Plan for the benefit of a Holder.

8.2 RSU Award. An RSU Award shall be similar in nature to a Restricted Stock
Award except that no shares of Stock are actually transferred to the Holder
until a later date specified in the applicable Award Agreement. Each RSU shall
have a value equal to the Fair Market Value of a share of Stock.

8.3 RSU Award Agreement. Each RSU Award shall be evidenced by an Award Agreement
that contains any Substantial Risk of Forfeiture, vesting, transferability and
forfeiture restrictions, form and time of payment provisions and other
provisions not inconsistent with the Plan as the Committee may specify.

8.4 Dividend Equivalents. An Award Agreement for an RSU Award may specify that
the Holder shall be entitled to the payment of Dividend Equivalents under the
Award.

8.5 Form of Payment Under RSU Award. Payment under an RSU Award shall be made in
cash, shares of Stock or any combination thereof, as specified in the applicable
Award Agreement.

8.6 Time of Payment Under RSU Award. A Holder’s payment under an RSU Award shall
be made at such time as is specified in the applicable Award Agreement. The
Award Agreement shall specify that the payment will be made (a) by a date that
is no later than the date that is two and one-half (2 1/2) months after the end
of the calendar year in which the RSU Award payment is no longer subject to a
Substantial Risk of Forfeiture or (b) at a time that is Permissible under
Section 409A.

8.7 Holder’s Rights as Stockholder. Each recipient of an RSU Award shall have no
rights of a stockholder with respect to the Holder’s RSUs. A Holder shall have
no voting rights with respect to any RSU Awards.

ARTICLE IX

PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT AWARDS

9.1 Authority to Grant Performance Stock Awards and Performance Unit Awards.
Subject to the terms and provisions of the Plan, the Committee, at any time, and
from time to time, may grant Performance Stock Awards and Performance Unit
Awards under the Plan to eligible persons under Article III in such amounts and
upon such terms as the Committee

 

21



--------------------------------------------------------------------------------

shall determine. The amount of and the vesting, transferability and forfeiture
restrictions applicable to any Performance Stock Award or Performance Unit Award
shall be based upon the attainment of such Performance Goals as the Committee
may determine; provided, however, that the performance period for any
Performance Stock Award or Performance Unit Award shall not be less than one
year. If the Committee imposes vesting, transferability and forfeiture
restrictions on a Holder’s rights with respect to Performance Stock Award or
Performance Unit Awards, the Committee may issue such instructions to the
Company’s share transfer agent in connection therewith as it deems appropriate.
The Committee may also cause the certificate for shares of Stock issued pursuant
to a Performance Stock Award or Performance Unit Award to be imprinted with any
legend which counsel for the Company considers advisable with respect to the
restrictions or, should the shares of Stock be represented by book or electronic
entry rather than a certificate, the Company may take such steps to restrict
transfer of the shares of Stock as counsel for the Company considers necessary
or advisable.

9.2 Performance Goals. A Performance Goal must be objective such that a third
party having knowledge of the relevant facts could determine whether the goal is
met. Unless and until the Committee proposes for stockholder vote and the
stockholders approve a change in the general Performance Goals set forth in this
Article IX, the Performance Goals upon which the payment or vesting of an Award
to a Covered Employee that is intended to qualify as Performance-Based
Compensation shall be limited to one or more of the following Performance Goals,
which may be based on one or more business criteria that apply to the Holder,
one or more business units or subsidiaries of the Company, or the Company as a
whole: earnings per share, earnings per share growth, total stockholder return,
economic value added, cash return on capitalization, increased revenue, revenue
ratios (per employee or per customer), net income, stock price, market share,
return on equity, return on assets, return on capital, return on capital
compared to cost of capital, return on capital employed, return on invested
capital, stockholder value, net cash flow, operating income, earnings before
interest and taxes (“EBIT”), earnings before interest, taxes, depreciation and
amortization (“EBITDA”), cash flow, cash flow from operations, cost reductions,
cost ratios (per employee or per customer), proceeds from dispositions, project
completion time and budget goals, net cash flow before financing activities,
customer growth, total market value, successful closing of transactions,
utilization rates and safety and environmental performance measures (including
total recordable incident rates (“TRIR”)). Goals may also be based on
performance relative to a peer group of companies. Goals may apply to results
obtained relative to a specific industry or a specific index. Unless otherwise
stated, such a Performance Goal need not be based upon an increase or positive
result under a particular business criterion and could include, for example,
maintaining the status quo or limiting economic losses (measured, in each case,
by reference to specific business criteria). In interpreting Plan provisions
applicable to Performance Goals and Performance Stock Award or Performance Unit
Award, it is intended that the Plan will conform with the standards of section
162(m) of the Code and Treasury Regulations § 1.162-27(e)(2)(i), and the
Committee in establishing such goals and interpreting the Plan shall be guided
by such provisions. Prior to the payment of any compensation based on the
achievement of Performance Goals, the Committee must certify in writing that
applicable Performance Goals and any of the material terms thereof were, in
fact, satisfied. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Performance Stock Award or Performance Unit Award
made pursuant to the Plan shall be determined by the Committee. In the case of
any Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation under the Plan, such Award and

 

22



--------------------------------------------------------------------------------

the Award Agreement for such Award will be construed and administered to the
maximum extent permitted by law in a manner consistent with satisfying the
requirements of section 162(m) of the Code for deductibility of remuneration
paid to Covered Employees, notwithstanding anything to the contrary in the Plan.
An Award intended to be exempt from the limitations of section 162(m) of the
Code will not be required to comply with the provisions of Sections 9.2, 9.3,
9.10 and 9.11 if and to the extent such Award is eligible (as determined by the
Committee) for exemption from such requirements by reason of the post-initial
public offering transition relief set forth in Treasury Regulation §
1.162-27(f).

9.3 Time of Establishment of Performance Goals. With respect to a Covered
Employee, a Performance Goal for a particular Performance Stock Award or
Performance Unit Award must be established by the Committee prior to the earlier
to occur of (a) 90 days after the commencement of the period of service to which
the Performance Goal relates or (b) the lapse of 25 percent of the period of
service, and in any event while the outcome is substantially uncertain.

9.4 Written Agreement. Each Performance Stock Award or Performance Unit Award
shall be evidenced by an Award Agreement that contains any vesting,
transferability and forfeiture restrictions and such other provisions not
inconsistent with the Plan as the Committee may specify.

9.5 Form of Payment Under Performance Unit Award. Payment under a Performance
Unit Award shall be made in cash, shares of Stock or any combination thereof, as
specified in the applicable Award Agreement.

9.6 Time of Payment Under Performance Unit Award. A Holder’s payment under a
Performance Unit Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (a) by a date that is no later than the date that is two and
one-half (2 l/2) months after the end of the calendar year in which the
Performance Unit Award payment is no longer subject to a Substantial Risk of
Forfeiture or (b) at a time that is Permissible under Section 409A.

9.7 Holder’s Rights as Stockholder With Respect to a Performance Stock Award.
Subject to the terms and conditions of the Plan, each Holder of a Performance
Stock Award shall have all the rights of a stockholder with respect to the
shares of Stock issued to the Holder pursuant to the Award during any period in
which such issued shares of Stock are subject to forfeiture and restrictions on
transfer, including without limitation, the right to vote such shares of Stock.

9.8 Holder’s Rights as Stockholder With Respect to a Performance Unit Award.
Each recipient of a Performance Unit Award shall have no rights of a stockholder
with respect to the Holder’s Performance Unit Award. A Holder shall have no
voting rights with respect to any Performance Unit Award.

9.9 Increases Prohibited. Neither the Committee nor the Board may increase the
amount of compensation payable under a Performance Stock Award or Performance
Unit Award. If the time at which a Performance Stock Award or Performance Unit
Award will vest or be paid is accelerated for any reason, the number of shares
of Stock subject to, or the amount

payable under, the Performance Stock Award or Performance Unit Award shall be
reduced pursuant to Department of Treasury Regulation § 1.162-27(e)(2)(iii) to
reasonably reflect the time value of money.

 

23



--------------------------------------------------------------------------------

9.10 Stockholder Approval. No payments of Stock or cash will be made to a
Covered Employee pursuant to this Article IX unless the stockholder approval
requirements of Department of Treasury Regulation § 1.162-27(e)(4) are
satisfied.

9.11 Dividend Equivalents. An Award Agreement for a Performance Unit Award may
specify that the Holder shall be entitled to the payment of Dividend Equivalents
under the Award.

ARTICLE X

ANNUAL CASH INCENTIVE AWARDS

10.1 Authority to Grant Annual Cash Incentive Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant Annual Cash Incentive Awards under the Plan to Employees in such amounts
and upon such terms as the Committee shall determine. Subject to the following
provisions in this Article X, the amount of any Annual Cash Incentive Awards
shall be based on the attainment of such Performance Goals as the Committee may
determine and the term, conditions and limitations applicable to any Annual Cash
Incentive Awards made pursuant to the Plan shall be determined by the Committee.

10.2 Covered Employees. The Performance Goals upon which the payment or vesting
of an Annual Cash Incentive Award to a Covered Employee that is intended to
quality as Performance-Based Compensation must meet the requirements of Sections
9.2, 9.3, 9.9 and 9.10 as applied to such Annual Cash Incentive Award.

10.3 Written Agreement. Each Annual Cash Incentive Award shall be evidenced by
an Award Agreement that contains any vesting, transferability and forfeiture
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.

10.4 Form of Payment Under Annual Cash Incentive Award. Payment under an Annual
Cash Incentive Award shall be made in cash.

10.5 Time of Payment Under Annual Cash Incentive Award. A Holder’s payment under
an Annual Cash Incentive Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (a) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the calendar year in which the Annual
Cash Incentive Award payment is no longer subject to a Substantial Risk of
Forfeiture or (b) at a time that is Permissible under Section 409A.

 

24



--------------------------------------------------------------------------------

ARTICLE XI

OTHER STOCK-BASED AWARDS

11.1 Authority to Grant Other Stock-Based Awards. Subject to the terms and
provisions of the Plan, the Committee, at any time, and from time to time, may
grant other types of equity-based or equity-related Awards not otherwise
described by the terms and provisions of the Plan (including the grant or offer
for sale of unrestricted shares of Stock) under the Plan to eligible persons
under Article III in such number and upon such terms as the Committee shall
determine. Such Awards may involve the transfer of actual shares of Stock to
Holders, or payment in cash or otherwise of amounts based on the value of shares
of Stock and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

11.2 Value of Other Stock-Based Award. Each Other Stock-Based Award shall be
expressed in terms of shares of Stock or units based on shares of Stock, as
determined by the Committee.

11.3 Written Agreement. Each Other Stock-Based Award shall be evidenced by an
Award Agreement that contains any vesting, transferability and forfeiture
restrictions and other provisions not inconsistent with the Plan as the
Committee may specify.

11.4 Payment of Other Stock-Based Award. Payment, if any, with respect to an
Other Stock-Based Award shall be made in accordance with the terms of the Award,
in cash, shares of Stock or any combination thereof, as the Committee
determines.

11.5 Separation from Service. The Committee shall determine the extent to which
a Holder’s rights with respect to Other Stock-Based Awards shall be affected by
the Holder’s Separation from Service. Such provisions shall be determined in the
sole discretion of the Committee and need not be uniform among all Other
Stock-Based Awards issued pursuant to the Plan.

11.6 Time of Payment of Other Stock-Based Award. A Holder’s payment under an
Other Stock-Based Award shall be made at such time as is specified in the
applicable Award Agreement. If a payment under the Award Agreement is subject to
Section 409A, the Award Agreement shall specify that the payment will be made
(a) by a date that is no later than the date that is two and one-half (2 1/2)
months after the end of the calendar year in which the Other Stock-Based Award
payment is no longer subject to a Substantial Risk of Forfeiture or (b) at a
time that is Permissible under Section 409A.

ARTICLE XII

CASH-BASED AWARDS

12.1 Authority to Grant Cash-Based Awards. Subject to the terms and provisions
of the Plan, the Committee, at any time, and from time to time, may grant
Cash-Based Awards under the Plan to eligible persons under Article III in such
amounts and upon such terms as the Committee shall determine.

 

25



--------------------------------------------------------------------------------

12.2 Value of Cash-Based Award. Each Cash-Based Award shall specify a payment
amount or payment range as determined by the Committee.

12.3 Written Agreement. Each Cash-Based Award shall be evidenced by an Award
Agreement that contains any vesting, transferability and forfeiture restrictions
and other provisions not inconsistent with the Plan as the Committee may
specify.

12.4 Payment of Cash-Based Award. Payment, if any, with respect to a Cash-Based
Award shall be made in accordance with the terms of the Award, in cash.

12.5 Time of Payment of Cash-Based Award. Payment under a Cash-Based Award shall
be made at such time as is specified in the applicable Award Agreement. If a
payment under the Award Agreement is subject to Section 409A, the Award
Agreement shall specify that the payment will be made (a) by a date that is no
later than the date that is two and one-half (2 1/2) months after the end of the
calendar year in which the Cash-Based Award payment is no longer subject to a
Substantial Risk of Forfeiture or (b) at a time that is Permissible under
Section 409A.

12.6 Separation from Service. The Committee shall determine the extent to which
a Holder’s rights with respect to Cash-Based Awards shall be affected by the
Holder’s Separation from Service. Such provisions shall be determined in the
sole discretion of the Committee and need not be uniform among all Cash-Based
Awards issued pursuant to the Plan.

ARTICLE XIII

SUBSTITUTION AWARDS

Awards may be granted under the Plan from time to time in substitution for stock
options and other awards held by employees of other entities who are about to
become Employees, or whose employer is about to become an Affiliate as the
result of a merger or consolidation of the Company with another corporation, or
the acquisition by the Company of substantially all the assets of another
corporation, or the acquisition by the Company of at least fifty percent
(50%) of the issued and outstanding stock of another corporation as the result
of which such other corporation will become a subsidiary of the Company. The
terms and conditions of the substitute Awards so granted may vary from the terms
and conditions set forth in the Plan to such extent as the Board at the time of
grant may deem appropriate to conform, in whole or in part, to the provisions of
the awards in substitution for which they are granted. If shares of Stock are
issued under the Plan with respect to an Award granted under this Article such
shares of Stock will not count against the aggregate number of shares of Stock
with respect to which Awards may be granted under the Plan.

ARTICLE XIV

ADMINISTRATION

14.1 Awards. The Plan shall be administered by the Committee or, in the absence
of the Committee or in the case of awards issued to Outside Directors, the Plan
shall be administered by the Board. The members of the Committee (that is not
itself the Board) shall

 

26



--------------------------------------------------------------------------------

serve at the discretion of the Board. The Committee shall have full and
exclusive power and authority to administer the Plan and to take all actions
that the Plan expressly contemplates or are necessary or appropriate in
connection with the administration of the Plan with respect to Awards granted
under the Plan.

14.2 Authority of the Committee.

(a) The Committee shall have full and exclusive power to interpret and apply the
terms and provisions of the Plan and Awards made under the Plan, and to adopt
such rules, regulations and guidelines for implementing the Plan as the
Committee may deem necessary or proper, all of which powers shall be exercised
in the best interests of the Company and in keeping with the objectives of the
Plan. A majority of the members of the Committee shall constitute a quorum for
the transaction of business relating to the Plan or Awards made under the Plan,
and the vote of a majority of those members present at any meeting shall decide
any question brought before that meeting. Any decision or determination reduced
to writing and signed by a majority of the members shall be as effective as if
it had been made by a majority vote at a meeting properly called and held. All
questions of interpretation and application of the Plan, or as to Awards granted
under the Plan, shall be subject to the determination, which shall be final and
binding, of a majority of the whole Committee. No member of the Committee shall
be liable for any act or omission of any other member of the Committee or for
any act or omission on his or her own part, including but not limited to the
exercise of any power or discretion given to him or her under the Plan, except
those resulting from his or her own willful misconduct. In carrying out its
authority under the Plan, the Committee shall have full and final authority and
discretion, including but not limited to the following rights, powers and
authorities to (i) determine the persons to whom and the time or times at which
Awards will be made; (ii) determine the type or types of Awards to be granted;
(iii) determine the number and exercise price of shares of Stock covered in each
Award subject to the terms and provisions of the Plan; (iv) determine the terms,
provisions and conditions of each Award, which need not be identical and need
not match the default terms set forth in the Plan; (v) determine whether, to
what extent, and under what circumstances Awards may be settled or exercised in
cash, Stock, other securities, other Awards or other property, or canceled,
forfeited, or suspended and the method or methods by which Awards may be
settled, exercised, canceled, forfeited, or suspended; (vi) accelerate the time
at which any outstanding Award will vest; (vii) prescribe, amend and rescind
rules and regulations relating to administration of the Plan; and (viii) make
all other determinations and take all other actions deemed necessary,
appropriate or advisable for the proper administration of the Plan.

(b) The Committee may make an Award to an individual who the Company expects to
become an Employee of the Company or any of its Affiliates within six (6) months
after the date of grant of the Award, with the Award being subject to and
conditioned on the individual actually becoming an Employee within that time
period and subject to other terms and conditions as the Committee may establish.

 

27



--------------------------------------------------------------------------------

(c) The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award to a Holder in the manner and to the
extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate to one
or more of its members or to one or more officers of the Company, or its
Affiliates or to one or more agents or advisors such administrative duties or
powers as it may deem advisable, and the Committee or any person to whom it has
delegated duties or powers as aforesaid may employ one or more persons to render
advice with respect to any responsibility the Committee or such person may have
under the Plan. The Committee may employ attorneys, consultants, accountants,
agents, and other persons, any of whom may be an Employee, and the Committee,
the Company, and its officers and Board shall be entitled to rely upon the
advice, opinions, or valuations of any such person.

14.3 Decisions Binding. All determinations and decisions made by the Committee
or the Board, as the case may be, pursuant to the provisions of the Plan and all
related orders and resolutions of the Committee or the Board, as the case may
be, shall be final, conclusive and binding on all persons, including the
Company, its Affiliates, its stockholders, Holders and the estates and
beneficiaries of Holders.

14.4 No Liability. Under no circumstances shall the Company, its Affiliates, the
Board or the Committee incur liability for any indirect, incidental,
consequential or special damages (including lost profits) of any form incurred
by any person, whether or not foreseeable and regardless of the form of the act
in which such a claim may be brought, with respect to the Plan or the Company’s,
its Affiliates’, the Committee’s or the Board’s roles in connection with the
Plan.

ARTICLE XV

AMENDMENT OR TERMINATION OF PLAN

15.1 Amendment, Modification, Suspension, and Termination. Subject to
Section 15.2, the Board may, at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan and the Committee may, at any time and
from time to time, alter, amend, modify, suspend, or terminate any Award
Agreement in whole or in part; provided, however, that, without the prior
approval of the Company’s stockholders and except as provided in Section 4.5,
the Committee shall not directly or indirectly lower the Option Price of a
previously granted Option or the grant price of a previously granted SAR, cancel
a previously granted Option or previously granted SAR for a payment of cash or
other property if the aggregate fair market value of such Option or SAR is less
than the gross Option Price of such Option or the gross grant price of such SAR,
and no amendment of the Plan shall be made without stockholder approval if
stockholder approval is required by applicable law or stock exchange rules.

15.2 Awards Previously Granted. Notwithstanding any other provision of the Plan
to the contrary, no termination, amendment, suspension, or modification of the
Plan or an Award Agreement shall adversely affect in any material way any Award
previously granted under the Plan, without the written consent of the Holder
holding such Award.

 

28



--------------------------------------------------------------------------------

ARTICLE XVI

MISCELLANEOUS

16.1 Unfunded Plan/No Establishment of a Trust Fund. Holders shall have no
right, title, or interest whatsoever in or to any investments that the Company
or any of its Affiliates may make to aid in meeting obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. The
Plan is not intended to be subject to the Employee Retirement Income Security
Act of 1974, as amended.

16.2 No Employment Obligation. The granting of any Award shall not constitute an
employment or service contract, express or implied, and shall not impose upon
the Company or any Affiliate any obligation to employ or continue to employ, or
to utilize or continue to utilize the services of, any Holder. The right of the
Company or any Affiliate to terminate the employment of, or the provision of
services by, any person shall not be diminished or affected by reason of the
fact that an Award has been granted to him, and nothing in the Plan or an Award
Agreement shall interfere with or limit in any way the right of the Company or
its Affiliates to terminate any Holder’s employment or service relationship at
any time or for any reason not prohibited by law.

16.3 Tax Withholding.

(a) The Company or any Affiliate shall be entitled to deduct from other
compensation payable to each Holder any sums required by federal, state, local
or foreign tax law to be withheld with respect to the vesting or exercise of an
Award or lapse of restrictions on an Award. In the alternative, the Company may
require the Holder (or other person validly exercising the Award) to pay such
sums for taxes directly to the Company or any Affiliate in cash or by check
within one day after the date of vesting, exercise or lapse of restrictions.

(b) The Committee may, in its discretion, permit a Holder to satisfy any Minimum
Statutory Tax Withholding Obligation arising upon the vesting of or payment
under an Award by delivering to the Holder a reduced number of shares of Stock
in the manner specified herein. If permitted by the Committee and acceptable to
the Holder, at the time of vesting of shares under the Award, the Company shall
(a) calculate the amount of the Company’s or an Affiliate’s Minimum Statutory
Tax Withholding Obligation on the assumption that all such shares of Stock
vested under the Award are made available for delivery, (b) reduce the number of
such shares of Stock made available for delivery so that the Fair Market Value
of the shares of Stock withheld on the

 

29



--------------------------------------------------------------------------------

vesting date approximates the Company’s or an Affiliate’s Minimum Statutory Tax
Withholding Obligation and (c) in lieu of the withheld shares of Stock, remit
cash to the United States Treasury or other applicable governmental authorities,
on behalf of the Holder, in the amount of the Minimum Statutory Tax Withholding
Obligation. The Company shall withhold only whole shares of Stock to satisfy its
Minimum Statutory Tax Withholding Obligation. Where the Fair Market Value of the
withheld shares of Stock does not equal the amount of the Minimum Statutory Tax
Withholding Obligation, the Company shall withhold shares of Stock with a Fair
Market Value less than the amount of the Minimum Statutory Tax Withholding
Obligation and the Holder must satisfy the remaining minimum withholding
obligation in some other manner permitted under this Section 16.3. The withheld
shares of Stock not made available for delivery by the Company shall be retained
as treasury shares or will be cancelled and the Holder ‘s right, title and
interest in such shares of Stock shall terminate.

(c) The Company shall have no obligation upon vesting or exercise of any Award
or lapse of restrictions on an Award until the Company or an Affiliate has
received payment sufficient to cover the Minimum Statutory Tax Withholding
Obligation with respect to that vesting, exercise or lapse of restrictions.
Neither the Company nor any Affiliate shall be obligated to advise a Holder of
the existence of the tax or the amount which it will be required to withhold.

16.4 No Rights to Awards. No Employee, Outside Director, Third Party Service
Provider or other person shall have any claim to be granted any Award, and there
is no obligation for uniformity of treatment of among such Persons. The terms
and conditions of Awards need not be the same with respect to each recipient.

16.5 No Guarantee of Tax Consequences. The Company makes no commitment or
guarantee to any Employee, Outside Director, Third Party Service Provider or
other person that any federal, state, local or other tax treatment will (or will
not) apply or be available to any person with respect to Awards under this Plan
or the granting, holding, vesting, transfer or settlement of any such Award and
assumes no liability whatsoever for the tax consequences to any Employee,
Outside Director, Third Party Service Provider or to any other person with
respect to Awards under this Plan or the granting, holding, vesting, transfer or
settlement of any such Award.

16.6 Gender and Number. If the context requires, words of one gender when used
in the Plan shall include the other and words used in the singular or plural
shall include the other.

16.7 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

16.8 Headings. Headings of Articles and Sections are included for convenience of
reference only and do not constitute part of the Plan and shall not be used in
construing the terms and provisions of the Plan.

 

30



--------------------------------------------------------------------------------

16.9 Other Compensation Plans. The adoption of the Plan shall not affect any
other option, incentive or other compensation or benefit plans in effect for the
Company or any Affiliate, nor shall the Plan preclude the Company from
establishing any other forms of incentive compensation arrangements for
Employees, Outside Directors or Third Party Service Providers.

16.10 Retirement and Welfare Plans. Neither Awards made under the Plan nor
shares of Stock or cash paid pursuant to such Awards, may be included as
“compensation” for purposes of computing the benefits payable to any person
under the Company’s or any Affiliate’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
participant’s benefit.

16.11 Other Awards. The grant of an Award shall not confer upon the Holder the
right to receive any future or other Awards under the Plan, whether or not
Awards may be granted to similarly situated Holders, or the right to receive
future Awards upon the same terms or conditions as previously granted.

16.12 Law Limitations/Governmental Approvals. The granting of Awards and the
issuance of shares of Stock under the Plan shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

16.13 Delivery of Title. The Company shall have no obligation to issue or
deliver evidence of title for shares of Stock issued under the Plan prior to
(a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and (b) completion of any registration or
other qualification of the Stock under any applicable national or foreign law or
ruling of any governmental body that the Company determines to be necessary or
advisable.

16.14 Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any shares of Stock hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such shares of Stock as to which such
requisite authority shall not have been obtained.

16.15 Investment Representations. The Committee may require any person receiving
Stock pursuant to an Award under the Plan to represent and warrant in writing
that the person is acquiring the shares of Stock for investment and without any
present intention to sell or distribute such Stock.

16.16 Persons Residing Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any of its Affiliates operates or has
employees, the Committee, in its sole discretion, shall have the power and
authority to (a) determine which Affiliates shall be covered by the Plan;
(b) determine which persons employed outside the United States are eligible to
participate in the Plan; (c) amend or vary the terms and provisions of the Plan
and the terms and conditions of any Award granted to persons who reside outside
the United States; (d) establish subplans and

 

31



--------------------------------------------------------------------------------

modify exercise procedures and other terms and procedures to the extent such
actions may be necessary or advisable (and any subplans and modifications to
Plan terms and procedures established under this Section 16.16 by the Committee
shall be attached to the Plan document as Appendices); and (e) take any action,
before or after an Award is made, that it deems advisable to obtain or comply
with any necessary local government regulatory exemptions or approvals.
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate the Code, any securities law or
governing statute or any other applicable law.

16.17 Arbitration of Disputes. Any controversy arising out of or relating to the
Plan or an Award Agreement shall be resolved by arbitration conducted in
Houston, Texas pursuant to the arbitration rules of the American Arbitration
Association. The arbitration shall be final and binding on the parties.

16.18 No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, additional Awards, or other property shall be issued or paid in
lieu of fractional shares of Stock or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

16.19 Governing Law. The provisions of the Plan and the rights of all persons
claiming thereunder shall be construed, administered and governed under the laws
of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan
to the substantive law of another jurisdiction. Unless otherwise provided in the
Award Agreement, recipients of an Award under the Plan are deemed to submit to
the sole and exclusive jurisdiction and venue of the federal or state courts of
the State of Texas to resolve any and all issues that may arise out of or relate
to the Plan or any related Award Agreement.

 

32